BLUE, Chief Judge.
Hayward & Associates, Inc., appeals a trial court order that dismissed with prejudice its lawsuit against Dexter Hoffman, Noel Evans, and the law firm of Evans & Donica, P.A. The trial court dismissed the lawsuit on the grounds of res judicata. As Hayward correctly argues, the trial court erred by going outside the four corners of the complaint to consider this affirmative defense. Accordingly, we reverse. See Bolz v. State Farm Mut. Auto. Ins. Co., 679 So.2d 836, 837 (Fla. 2d DCA 1996).
The Appellees ask this court to affirm on the alternative ground that Hayward is trying to improperly split its causes of action. To reach this conclusion, however, the court would still be basing its decision on the fact of the prior lawsuit, which fact cannot be reached at this procedural point in the case. See Abichandani v. Related Homes of Tampa, Inc., 696 So.2d 802 (Fla. 2d DCA 1997) (reversing order that granted motion to dismiss based on improper splitting of cause of action when the four corners of the complaint did not indicate the prior suit).
Accordingly, we reverse. On remand, the trial court must decide, upon appropriate motions by the parties, how to manage the various complaints filed by Hayward and Associates, either by consolidating them or dismissing one.
Reversed and remanded.
SALCINES and STRINGER, JJ., Concur.